 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDLoney Davenport d/b/a Loney Davenport,ContractorandCement Masons Local No.812, a/w OperativePlasterers'and Cement Masons' International As-sociation of the United States and Canada, AFL -CIO. Case 15-CA-3274October 21, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND ZAGORIAOn August 15, 1968, Trial Examiner Marion C.Ladwig issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the alleged unfair labor practices andrecommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner'sDecision. Thereafter, the General Counsel filed excep-tions to the Trial Examiner's Decision and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint herein be, and it hereby is,dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Trial Examiner: This case was tried atBaton Rouge, Louisiana, on June 17, 1968,' pursuant to acharge filed on March 21 by Cement Masons Local No. 812,a/w Operative Plasterers' and Cement Masons' InternationalAssociation of the United States and Canada, AFL-CIO,herein called the Cement Masons, and pursuant to a complaintissued on May 2. The primary issue is whether the Respondent,Loney Davenport, d/b/a Loney Davenport, Contractor, herein1All dates, unless otherwise indicated, refer to the year 1968.173 NLRB No. 39calledDavenport, has given unlawful aid, assistance, andsupport to the Interested Party, Allied Federation of UnionsLocal 101, a/w National Federation of Independent Unions,herein called the Independent Union, in violation of Section8(a)(1) and (2) of the National Labor Relations Act, asamended.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration of thebriefsfiledby the General Counsel, Davenport, and theIndependent Union, I make the followingFINDINGS OF FACT1.THE BUSINESS OF DAVENPORT AND THELABOR ORGANIZATIONS INVOLVEDDavenport, a contractor engaged in the business of cementfinishing in the construction industry in East Baton RougeParish,Louisiana, is a member of the United ContractorsAssociation, Inc., herein called the Association, which repre-sentsDavenport and other employer-members in negotiatingcollective-bargaining agreementswith various labor organi-zations, including the Independent Union. The employer-members of the Association annually receive materials valuedinexcessof $50,000 directly from outside the State.Davenport admits, and I find, that the Association and itsmembers, including Davenport, are engaged in commercewithin the meaning of Section 2(6) and (7) of the Act, andthat the Cement Masons and the Independent Union are labororganizations within the meaning of the ActII.THE ALLEGED UNFAIR LABOR PRACTICESA Nonunion Job PicketedIn December 1967, Davenport was engaged as a subcontrac-tor to do the cement finishing work on a warehouse job onRiver Road in the Parish of East Baton Rouge. Davenporthimself worked as a cement finisher on the job, along with acrew of four other nonunion cement finishers.On March 7, Freddy Sewell, an assistant business agent forthe Cement Masons, visited the jobsite and requested thatDavenport use cement finishers for that AFL-CIO union.Davenport replied that the Cement Masons "wouldn't give meany of their men." (Davenport had been in a dispute with theCement Masons concerning Davenport himself working withthe tools, and his wanting to use union cement finishers onlyon larger jobs, like this one) Sewell promised to talk toBusiness Agent Elijah Jefferson about the matter. (AlthoughDavenport is a Negro contractor, the refusal to furnish unionmen was apparently not racially motivated, Cement MasonsBusiness Agent Jefferson also being a Negro.)The next day, March 8, the Cement Masons began picketingthe job with signs reading: "L. Davenport, Sub-Contractor hasviolated Cement Masons Local Union 812 Contract." Thepicketing ceased several hours later when the prime contractor,Don H. Schmieder (president of Baton Rouge Wood Products,Inc.), replaced Davenport and his crew with cement finishersdispatched by the Cement Masons to the job.B. Joining Independent UnionOn the following day, Saturday, March 9, Prime ContractorSchmieder telephoned Davenport and invited him to the LONEY DAVENPORT233jobsite to discuss whether he and his employees should join theIndependent Union to "get ourselves straight to do the job."Davenport immediately telephoned some of his employees,reported to them his conversation with Schmieder, and invitedthem to join him at Schmieder's office. They arrived at thejobsite shortly before noon.Prime Contractor Schmieder introduced Davenport torepresentatives of the Association and the Independent Union,who explained that the two organizations were parties to acollective-bargaining agreement, and that by joining them andsigning the agreement, Davenport would be "union" on thejob, and could thereby prevent further picketing by theCement Masons. Davenport signed applications to join bothorganizations, signed the multiemployer agreement, and bor-rowed $220 from Schmieder to pay the Association a fee of$100, plus 12 months dues at $10 a month (The agreementcontains a checkoff clause and a union-secunty provisionrequiring all employees to become union members "in accord-ance with the law." Article 17, section 3, of the IndependentUnion's constitution reads "Any member that moves into thestatus of an employer, shall not be eligible to attend meetingsor vote in the affairs of the Union ")In the meantime, while Davenport was arranging forSchmieder to write out a check to the Association for the$220, the Independent Union representative was getting twoof Davenport's employees to sign membership application andcheckoff authorization cards. Instead of waiting for the $25initiation fee and the first month's dues of $4 to be checkedoff from their wages, the two employees each borrowed $29from Davenport to pay the fee and dues immediately. AtDavenport's request, Prime Contractor Schmieder wrote out acheck to the Independent Union for $87, to cover the fee anddues for Davenport and the two employees. (The followingweek, Davenport deducted the advances from the employees'wages.)Relying on Davenport's pretrial affidavits, the GeneralCounsel contends in his brief that "Without leaving the room,Davenport and his four men signed authorization cards," andthat Davenport gave the Independent Union representative "acheck of $116 to pay the initiation fees and dues of his fouremployees." However, at the trial, Davenport credibly testifiedthat only two of the four nonunion cement finishers joined;the parties stipulated that Davenport and two employees"signed a membership application and check-off authoriza-tion" on March 9, and that "a total of $87" was paid to theIndependent Union, covering a $25 inititation fee and $4 indues "for Mr. Davenport and the two employees"; andDavenport-offering to produce the checks to the Associationand the Independent Union "if you want to see them"-credibly testified that it was Prime Contractor Schmieder whosigned the check to the Independent Union. (It was clear thatDavenportwas advancing the money to the employees,whether he or Schmieder signed the check.) Furthermore,Davenport appeared on the stand to be attempting to recallaccurately what had happened, and I credit his testimony thathewas outside the room when the Independent Unionrepresentative was talking to the two employees who agreed tojoin and who requested Davenport to advance them themoney. (Although Davenport's pretrial affidavits ordinarilywould be considered admissions, I do not credit all thestatements in them because (1) some of the statements-par-ticularly those concerning happenings on March 9-are abbre-viated to the point of being ambiguous, (2) the affidavitscontain a number of inaccuracies, and (3) the penmanship is sopoor that the affidavits are not readily legible.) Moreover, evenif the statement in one of the affidavits were credited, that"Without leaving the room we all signed," the statement doesnot support the contention in the General Counsel's brief thatDavenport not only joined the Independent Union himself, but"insisted that his employees also join "C. Contentions and Concluding FindingsThe complaint herein alleges that Davenport illegallysupported the Independent Union by urging and soliciting hisemployees to join it, by paying dues and initiation fees to it onbehalf of his employees, and by executing the collective-bargaining agreement with it at a time when it "was not theduly authorized representative of an uncoerced majority of itsemployees." In his brief, Davenport contends that the em-ployees joined the Independent Union voluntarily; that "therewould be nothing unlawful in making the employees a loan,"or an "advance," to pay the inititation fee and dues; and thatthe collective-bargaining agreementwas lawfully executedunder the provisions of Section 8(f) of the Act AlthoughDavenport is engaged exclusively in the construction industry,the General Counsel's brief cites Board cases arising outsidethat industry, and ignores Section 8(f) of the Act.Section 8(f) provides, in part, that "an employer engagedprimarily in the building and construction industry" maylawfullymake an agreement with a labor organization in theconstruction industry, "covering employees engaged (or who,upon their employment, will be engaged) in the building andconstruction industry"-even though "the majority status ofsuch labor organization has not been established" and theagreement contains a union security clause-provided therecognized labor organization is not illegally "established,maintained, or assisted " This statutory provision, concerningso-called prehire agreements in the construction industry, isclearly applicable. Therefore, the execution of the collective-bargaining agreement was lawful, even if the IndependentUnion did not then represent a majority, unless the Independ-ent Union was unlawfully "established, maintained or assisted"in violation of Section 8(a)(2) of the Act.The General Counsel has not sustained his burden ofproving that Davenport illegally supported the IndependentUnion Even if it is assumed that Davenport would have beenunlawfully assisting the Independent Union if he had "urgedand solicited" his employees to join at the time he was signingthe "prehire" agreement containing the union security clause,there is no evidence that he even requested the employees tojoin.He was not present in the room when the IndependentUnion representative spoke to the two employees who decidedto join. Although they (and two others) were at the jobsitethatmorning at Davenport's invitation, to talk to theIndependent Union representative "to get ourselves straight todo the job," these two employees who did join apparentlyacted voluntarily, wanting (like Davenport) to be "union" inorder to be able to work on the job without a picket.Concerning Davenport's payment of the two employees'initiation fee and first month's dues, both employees signedlawful check-off authorization cards at the time, and requestedDavenport to make them an "advance" for the requiredamount, to pay the fee and dues immediately. The deductionfrom their wages and the payment to the Independent Union 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere properly authorized by the employees.The General Counsel's final contention is that Davenportillegally supported the Independent Union by joining himselfand participating in its affairs. There is no evidence thatDavenport participated in its affairs, and the General Counselcitesno authority for the contention that Davenport, aworking contractor, gave illegal support to the IndependentUnion by joining as an employer member The contention hasno merit.The General Counsel has therefore faded to prove by apreponderance of the evidence that Davenport illegally sup-ported the Independent Union.CONCLUSIONS OF LAWDavenport has not engaged in conduct violative of Section8(a)(1) or (2) of the ActAccordingly, on the basis of the foregoing findings andconclusions, and on the entire record, I recommend pursuantto Section 10(c) of the Act the issuance of the followingORDERThe complaint herein is hereby dismissed in its entirety